Case: 2:15-cv-02883-ALM-EPD Doc #: 340 Filed: 03/29/21 Page: 1 of 1 PAGEID #: 3600



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


JESSICA HOGAN AND DEJHA                        :
VALENTINE, et al.,                             :
                                               :
        on behalf of themselves                :
        and those similarly situated,          :
                                               :      Case No. 2:15-cv-2883
                Plaintiffs,                    :
                                               :      CHIEF JUDGE ALGENON L. MARBLEY
        v.                                     :
                                               :      Magistrate Judge Elizabeth P. Deavers
CLEVELAND AVE RESTAURANT,                      :
INC., et al.,                                  :
                                               :
                Defendants.                    :

                                        OPINION & ORDER

        This matter comes before the Court on Magistrate Judge Deavers’ Report and

Recommendation and Certification of Facts recommending that non-party Vanity Gentleman’s

Club not be held in civil contempt. (ECF No. 307). The Report and Recommendation advised the

parties that the failure to object within the applicable time period results in a waiver of the right to

have the district judge review the Report and Recommendation de novo. The Court has reviewed

the Report and Recommendation. Noting that no objections have been filed and that the time for

filing such objections expired, this Court ADOPTS the Magistrate Judge’s Report and

Recommendation. (Id.).



        IT IS SO ORDERED.

                                                ALGENON L. MARBLEY
                                                CHIEF UNITED STATES DISTRICT JUDGE
DATED: March 29, 2021
